Citation Nr: 1035572	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  01-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to October 1964, 
from July to November 1978, and from March 1980 to May 1985.  
Service personnel records reflect that the Veteran retired with 
20 years of active service.  He also had service in the Reserve 
for combined service of almost 30 years, though additional dates 
of active duty and active duty for training are not verified.  He 
died in June 1991.  The appellant is his surviving spouse for 
purposes of Dependency and Indemnity Compensation (DIC) VA 
benefits.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board remanded the matter in March 2004, December 2005, and 
September 2006, and, most recently, in November 2008.  It is now 
before the Board for further review.

In the November 2008 decision, the Board found that the appellant 
could not be recognized as the Veteran's surviving spouse for the 
purpose of entitlement to VA death pension benefits.  The Board 
pointed out, by contrast, that a March 2005 Administrative 
Decision determined that the appellant could be recognized as the 
surviving spouse for purposes of Dependency and Indemnity 
Compensation (DIC) VA benefits.  The Board found that that was 
not on appeal subject to review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Certificate of Death shows that the Veteran died on June 
[redacted], 1991 at the age of 54.  The immediate cause of death is 
listed as cardio respiratory failure due to or as a consequence 
of hepatic encephalopathy due to or as a consequence of hepatic 
carcinoma.  No other conditions are identified as significant in 
contributing to the Veteran's death, and an autopsy was not 
performed. 

2.  At the time of his death, the Veteran was not service-
connected for any disabilities. 

3.  The Veteran participated in operation DOMINIC I, which 
involved atmospheric detonation of a nuclear device, during the 
period from April 25, 1962, through December 31, 1962 


CONCLUSIONS OF LAW

1.  The fatal hepatic (liver) cancer is presumed to be due to 
exposure to ionizing radiation incurred during the Veteran's 
active service.  38 U.S.C.A. § 1101, 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matter has been accomplished.  


II.  Analysis

The appellant is contending that service connection is warranted 
for the cause of the Veteran's death.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of death.  
To be considered a principal (primary) cause of death, a service-
connected disability must have been singly or jointly with some 
other condition the immediate or underlying cause of death or 
have been etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributing cause, it must have substantially or materially 
contributed to a veteran's death; it is not sufficient to show 
that it casually shared in producing death, but rather there must 
be a causal connection.  A contributory cause of death is 
inherently one not related to the principal cause.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

In the present case, the Certificate of Death shows that the 
Veteran died on June [redacted], 1991, at the age of 54.  The immediate 
cause of death is listed as cardio respiratory failure due to or 
as a consequence of hepatic encephalopathy due to or as a 
consequence of hepatic carcinoma.  No other conditions are 
identified as significant in contributing to the Veteran's death 
and an autopsy was not performed.  At the time of his death, the 
Veteran was not service-connected for any disability. 

The appellant does not contend, and the service treatment record 
(STR) does not show, that the Veteran's liver cancer (or cardio 
respiratory failure or hepatic encephalopathy) had its onset 
during his active service or within one year of his service 
separation.  Rather, the appellant contends that the cause of the 
Veteran's death is due to exposure to ionizing radiation during 
service.  

A rebuttable presumption of service connection arises if 
"radiation-exposed veteran" later develops one of the diseases 
listed in 38 C.F.R. § 3.309(d)(2).  See 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(d).  These diseases are ones in 
which the VA Secretary has determined that a positive association 
with radiation exposure exists.  They include, pertinent in this 
case, primary liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d)(2)(xiii).  

A "radiation-exposed veteran" is a veteran who was involved in 
a "radiation risk" activity during active service, as defined 
in 38 C.F.R. 3.309(d)(3)(ii), including participation in 
operation DOMINIC I for the period April 25, 1962, through 
December 31, 1962.

Here, the evidence shows that the underlying cause of the 
Veteran's death was hepatic (liver) cancer.  Additionally, a 
February 2001 letter from the Defense Threat Reduction Agency 
(DTRA) confirms that the Veteran participated in operation 
DOMINIC I in the Pacific proving ground from April 25 to December 
31, 1962, while assigned to the USS Yorktown.  Operation DOMINIC 
I, as indicated, is included in 38 C.F.R. § 3.309((d)(3)(v)(R), 
as a radiation-risk activity involving atmospheric detonation of 
a nuclear device.  In other words, the Veteran was a radiation-
exposed veteran and the cause of his death, liver cancer, is a 
disease specific to radiation-exposed veterans, as provided under 
38 C.F.R. § 3.309(d).  Accordingly,  the cause of his death is 
presumed to be due to radiation exposure.  Therefore, service 
connection is warranted for the cause of his death, and the 
appellant's claim is granted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


